UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6400


KEON S. HILL,

                Plaintiff - Appellant,

          v.

CARTER, Officer/ Petersburg Police Officer,

                Defendant – Appellee,

          and

EVANS, Nurse; ABASHI, Dr. Chief Doctor at Riverside Jail;
CYRIAX, Ms. Chief Physican Medical Dept; RIVERSIDE REGIONAL
JAIL, Jail Body/ Unknown Name Officers; J. L. NEWTON, Supt.
Captain of the Jail Authority and Policy; MACK, Capt.
Captain of Administration; PETERSBURG JAIL PERSONNEL, City
Jail; CLARK-EVANS, Nurse/Shift Nurse; CHARLES, Ms. Chief
Nurse of Medical Dept,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:12-cv-00656-TSE-TRJ)


Submitted:   June 20, 2013                  Decided:   June 26, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Keon S. Hill, Appellant Pro Se. Leslie A. Winneberger, BEALE,
DAVIDSON, ETHERINGTON & MORRIS, PC, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Keon      S.    Hill     appeals    the    district       court’s     order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                             We

have     reviewed     the     record     and    find       no     reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Hill    v.     Carter,    No.   1:12-cv-00656-TSE-TRJ          (E.D.    Va.

Feb. 27, 2013).           We deny Hills’ motions to appoint counsel, and

we   dispense      with    oral    argument     because     the    facts   and    legal

contentions     are      adequately    presented      in    the    materials     before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                            3